128 F.3d 793
J. David TUFTS, III;  Estate of James D. Tufts, II;Plaintiffs-Appellants,Albert B. Crutcher;  Linda Tufts Hebbler, Plaintiffs,v.The CORPORATION OF LLOYD'S, a/k/a The Society and Council ofLloyd's, d/b/a Lloyd's of London, Defendants-Appellees.
No. 215, Docket 96-9262.
United States Court of Appeals,Second Circuit.
Argued Oct. 22, 1997.Decided Nov. 10, 1997.

Steven B. Feigenbaum, Levi & Lubarsky, New York City (Laura Gilbert, of counsel) for Plaintiffs-Appellants.
Molly S. Boast, LeBoeuf, Lamb, Greene & MacRae, L.L.P., New York City (Stephen H. Orel, Taylor R. Briggs, of counsel) for Defendants-Appellees.
Before: WINTER, Chief Judge, MESKILL, Circuit Judge, and POLLACK, District Judge.*
PER CURIAM:


1
J. David Tufts III and the Estate of James D. Tufts II appeal from Judge Keenan's dismissal of their Rule 60(b) action for relief from the judgment in Roby v. Corporation of Lloyd's, 824 F.Supp. 336 (S.D.N.Y.1992), aff'd, 996 F.2d 1353 (2d Cir.1993).  We affirm for substantially the reasons stated by the district court.  See Tufts v. Corporation of Lloyd's, 1996 WL 533639 (S.D.N.Y. Sept. 19, 1996).



*
 The Honorable Milton Pollack, of the United States District Court for the Southern District of New York, sitting by designation